KEITH, Justice
(dissenting).
I dissent from an opinion which refuses to follow either the legislature, the Supreme Court, or the jury verdict and I decline to join in the judicial repeal of the provisions of sub-section (c), § 86, Article 6701d, V.A.C.S. In order to make my position clear and to place the question in proper perspective, I first summarize the findings and non-findings of the jury. In so doing, I will assume for the purpose of this dissent that the pleadings and the evidence required the trial court to submit each of the issues included in the charge. The findings on negligence and proximate cause were submitted in this manner:
The jury did not find from a preponderance of the evidence that the following facts were true:
#1 — The train crew failed to keep a proper lookout;
#3 — The train crew failed to sound the whistle at least 1320 feet from the crossing;
#5 — The train crew failed to ring the bell continuously from a point at least 1320 feet from the crossing until the engine had crossed over the crossing;
#16 — The truck driver failed to keep a proper lookout;
#18 — The stopping of the truck with its front wheels between the rails of the track was negligence;
#20 — The truck was being operated at an excessive speed.
The jury found the following fact issues to be true:
#7 — The crossing was extra-hazardous;
#8 — The failure of the railroad to have an automatic flashing signal at the crossing was negligence;
#9 — Such negligence was a proximate cause of the accident;
#10 — The train was being operated at a • speed in excess of 12 miles per hour;
#11 — Such was a proximate cause of the accident;
*587#12 — The train was being operated at a speed in excess of 25 miles per hour;
#13 — Such was a proximate cause of the accident;
#16 — The happening was not the result of an unavoidable accident.
I now reproduce the jury findings with reference to the alleged statutory violations :
“ISSUE NO. 22 Do you find from a preponderance of the evidence that when the engine of the train was within approximately 1,500 feet of the crossing in question it emitted a signal which was audible from that distance ?
“Answer: We do
“ISSUE NO. 23 Do you find from a preponderance of the evidence that the train was plainly visible before ARTHUR CASTRO reached a point fifteen feet from the nearest rail of the mainline track on which the train was approaching?
“A train is ‘plainly visible’ if a driver, situated as was ARTHUR CASTRO and using ordinary care for his own safety, would have seen it.
“Answer: We do
“If you have answered either Issue No. 22 or No. 23 ‘We do’, then answer Issue No. 24; otherwise do not answer Issue No. 24.
“ISSUE NO. 24 Do you find from a preponderance of the evidence that the train was in hazardous proximity to the crossing in question before ARTHUR CASTRO reached a point fifteen feet from the nearest rail of the mainline track on which the train was approaching?
“A train is ‘in hazardous proximity to the crossing’ if the speed or nearness of the train is such that a driver, situated as was ARTHUR CASTRO and using ordinary care for his own safety, would reasonably conclude that he cannot pass over the crossing without danger of collision.
“Answer: We do
“If you have answered Issue No. 24 “We do’, then answer Issue No. 25; otherwise do not answer Issue No. 25.
“ISSUE NO. 25 Do you find from a preponderance of the evidence that the failure of ARTHUR CASTRO to stop his vehicle within fifty feet, but not less than fifteen feet, from the nearest rail of the mainline track was a proximate cause of the collision in question?
“Answer: We do.”
The court also submitted two so-called “excuse” issues and I note that they were submitted independently, i. e. not conditioned upon any prior finding of the existence of the underlying facts, and also note at this point that the plaintiffs did not level any objections to the charge.1 Special Issues Nos. 14 and 15 read as follows:
“NO. 14 Do you find from a preponderance of the evidence that after the train became plainly visible and in hazardous proximity to the crossing, ARTHUR CASTRO could not by the exercise of ordinary care have stopped his vehicle within fifty feet but not less than fifteen feet from the nearest rail of the mainline track.
“A train is ‘plainly visible’ if a driver, situated as was ARTHUR CASTRO and using ordinary care for his own safety would have seen it.
“A train is ‘in hazardous proximity to the crossing’ if the speed or nearness of the train is such that a driver, situated as was ARTHUR CASTRO and using ordinary care for his own safety, would reasonably conclude that he can*588not pass over the crossing without danger of collision.
“Answer: We do
“If you have answered Issue No. 14 ‘We do’, then answer Issue No. IS; otherwise, do not answer Issue No. 15.
“NO. 15 Do you find from a preponderance of the evidence that the inability of ARTHUR CASTRO to stop, if any, was not caused by his own negligence.
“Answer: We do.”
After receipt of the verdict and discharge of the jury, plaintiffs moved for the entry of judgment in their favor “in accordance with the verdict of the jury.” The defendants moved for entry of judgment in their favor based upon the answers to Special Issues Nos. 22, 24 and 25 “for the reason that the jury returned complete findings that ARTURO CASTRO violated Article 6701d, Section 86(c) . . . which violation constitutes negligence per se and entitles these Defendants to a judgment in their favor as a matter of law; Plaintiffs neither raised nor submitted issues of excuse directed to violation of Section 86(c).” Alternatively, defendants prayed for judgment after disregarding the answers to Special Issues Nos. 14 and 15. After due and proper notice, the court granted plaintiffs’ motion and denied that of the defendants. Judgment was entered pursuant to and upon the jury verdict in favor of plaintiffs in the amounts found by the jury and others covered by stipulations of the parties.
The railroad contends that the judgment of the trial court should be reversed and judgment here rendered upon the verdict because Special Issues Nos. 22, 23, 24 and 25 constituted complete findings to two violations [sub-sections (c) and (d) of the statute], while the answers to Special Issues Nos. 14 and 15 amounted to an excuse for the violation of sub-section (d) only. Or, to state the matter differently, plaintiffs’ decedent was convicted of two statutory violations and plaintiffs sought and procured only one excuse thereof. We sustain the contention so advanced.
The provisions of Article 6701d, Section 86, sub-sections (c) and (d) read:
“Sec. 86. Whenever any person driving a vehicle approaches a railroad grade crossing, the driver of such vehicle shall stop within fifty (50) feet but not less than fifteen (15) feet from the nearest rail of such railroad and shall not proceed until he can do so safely when:
sfc * íJí ⅝ *
“(c) A railroad engine approaching within approximately fifteen hundred (1500) feet of the highway crossing emits a signal audible from such distance and such engine by reason of its speed or nearness to such crossing is an immediate hazard;
“(d) An approaching train is plainly visible and is in hazardous proximity to such crossing.”
The provisions of Section 86 of the statute impose upon a motorist approaching a railroad crossing a duty to stop his vehicle within fifty feet but not less than fifteen feet of the nearest rail when either of the conditions set out in the section come into existence. Missouri-Kansas-Texas Railroad Co. v. McFerrin, 156 Tex. 69, 291 S.W.2d 931, 935 (1956).2 The four lettered sub-sections of Section 86 “set out several distinct and separate conditions” under which the duty to stop arises. Texas & Pacific Railway Company v. Davis, 374 S.W.2d 305, 308 (Tex.Civ.App., El Paso, 1963, error ref. n. r. e.). I note that the trial court submitted the alleged violations of both sub-sections of the statute in the manner suggested in 1 Texas Pattern Jury Charges, § 7.10, and have already mentioned *589that plaintiffs do not object to the form or content thereof.
Before the provisions of sub-section (c) become operative to require a motorist to stop his vehicle before going upon the track, three conditions must be established by the railroad, either as a matter of law or as a matter of fact: (a) A railroad engine approaching the crossing within approximately fifteen hundred feet of the crossing, (b) emits a signal audible from such distance, and (c) such engine by reason of the speed or nearness to such crossing, is an immediate hazard. Davis Case, supra (374 S.W.2d at p. 308).3 This subsection refers to sound emitted by the engine and makés no reference to visibility.
Sub-section (d) becomes operative, i. e. the duties imposed by the statute come into existence, only when the railroad succeeds in establishing, either as a matter of fact or of law: “(1) A train must be ‘approaching’ the crossing; (2) the approaching train must be ‘plainly visible’, and (3) the train must be ‘in hazardous proximity’ to the crossing.” McFerrin Case, supra (291 S.W.2d at p. 935). Visibility of the train, not audibility of the signal emitted by the engine, is involved in this sub-section.
For the purpose of this dissent, I will treat Issues Nos. 14 and 15 as having established facts supporting legal “excuse” for the violation of sub-section (d). This assumption is contrary to the railroad’s attack upon such findings, both factually and legally, but such contentions are not reached in this opinion. I base my holding upon the assumption that the two findings (14 and 15) were sufficient to permit plaintiffs to escape the legal consequences arising from the finding that subsection (d) was violated.
As early as 1883, the legislature required railroads in this state to equip their locomotive engines with whistles or bells which were to be blown or rung “at the distance of at least eighty rods from the place where the railroad shall cross any public road.”, Tex.Laws 1883, ch. 39, § 1, 9 H. Gammel,V Laws of Texas 334 (1898). Ten years later the statute was amended to require both the whistle amd the bell to be used as the locomotive engine approached the road crossing. Tex.Laws 1893, ch. 66, § 1, 10 H. Gammel, Laws of Texas 517 (1898). This legislation has been amended from time to time but has been a part of our laws ever since, it now appearing as Article 6371, V.A.C.S. It reads, as pertinent to our discussion, as follows:
“A bell of at least thirty (30) pounds weight and a steam whistle, air whistle or air siren shall be placed on such locomotive engine, and the steam whistle, the air whistle or air siren shall be sounded and the bell rung at a distance of at least eighty (80) rods from the place where the railroad shall cross any public road or street, and such bell shall be kept ringing until it shall have crossed such public road, or stopped; * *
Chief Justice Brown, construing the statute in Houston & T. C. R. Co. v. O’Neal, 91 Tex. 671, 47 S.W. 95 (1898), said:
“The reason for requiring the whistle to be blown before passing that point [80 rods from the crossing] was to give at least that much warning from an instrument that could be heard a long distance. While the statute does not in terms fix the distance from the crossing at which the whistle must be blown, otherwise than to direct that it shall be done before passing such point, its spirit clearly requires it to be blown so near that under *590all the circumstances it would be reasonably calculated to give warning to persons about to use the crossing. It results that, in order to comply with the statute, the whistle must be blown at some point sufficiently near the crossing to be reasonably calculated to give warning to persons about to use same; such point not to be nearer to such crossing than 80 rods.”
As said in Texas & N. O. R. Co. v. Stratton, 74 S.W.2d 741, 743-744 (Tex.Civ.App., San Antonio, 1934, error ref.), “The use of signs, signals, and warnings is for the purpose of letting persons using the highway know of the presence of the crossing, and that a train is approaching.” And, it is clear, from Judge Critz’ holding in Rio Grande, E. P. & S. F. R. Co., v. Dupree, 55 S.W.2d 522, 525 (Tex.Comm.App., 1932), that “[t]he failure to ring the bell and sound the whistle was negligence as a matter of law.”
Before the adoption of Section 86, the conduct oí a motorist approaching a grade crossing was not governed by specific statute. Instead, the rule was one which the courts had fashioned and was aptly stated in Galveston H. & S. A. Ry. Co. v. Wells, 121 Tex. 310, 50 S.W.2d 247, 251 (1932):
“It is well settled in this state that a failure of a person approaching a railroad crossing to stop, look, and listen for approaching trains, and who is killed or injured, does not constitute contributory negligence as a matter of law, but it is a question of fact to be determined under all the surrounding facts and circumstances.”
Justice Walker in Christy v. Blades, 448 S.W.2d 107, 110 (Tex.Sup.1969), makes it clear that the statute under consideration made a change in the law of Texas, when he said:
“ * * * it is our opinion that when a violation of Article 6701d, § 86(d), has been established by findings similar to those quoted above, impossibility of compliance is not properly submitted by requiring the jury to determine whether the motorist exercised ordinary care.”
This ruling is required because, as he says, “it is settled in Texas that an unexcused violation of Article 6701d, § 86(d), constitutes negligence as a matter of law.” What was said about sub-section (d) in the foregoing case, applies with equal vigor to the provisions of sub-section (c) since one relates to the sense of sight while the other relates to the sense of hearing.
Upon the basis of the jury findings (to Issues Nos. 22, 24, and 25), the railroad was entitled to a judgment that the plaintiffs take nothing. This follows for, as was said in Missouri Pacific Railroad Co. v. Burns, 382 S.W.2d 761, 764 (Tex.Civ.App., Waco, 1964, no writ), “we have jury findings expressly holding that appellee violated the express provisions of Section 86(c), of Art. 6701d.” Such findings, as was said in Burns, “convicted appellee of contributory negligence and precluded him from any recovery.” See also, Missouri Pacific Railroad Company v. Young, 403 S.W.2d 898, 900 (Tex.Civ.App., Corpus Christi, 1966, orig. proceedings).
Under this state of the record, assuming the evidence raised the issue of impossibility of compliance with sub-section (c), “the motorist must request the submission of proper excuse issues before he will be heard to complain of their omission from the charge.” Christy Case, supra (448 S.W.2d at p. 111). The only “excuse” issues related to sub-section (d) and plaintiffs did not procure findings which excused the established violation of sub-section (c) as required under Christy, supra.
Plaintiffs, defending their “excuse issues,” say that “the language of Special Issues Nos. 14 and 15 was taken directly from the Christy opinion.” In so contending, the plaintiffs confess to the implied deficiency in the issues. Only sub-section (d) was involved in Christy and I agree for the purpose of this dissent that such issues were sufficient to excuse the violation of *591that sub-section. Thus, plaintiffs are now in the position of having no excuse issues as to the violation of sub-section (c) and none was requested by them. I have, consequently, no alternative but to reverse the judgment of the trial court and render judgment for the defendants.
The majority recognizes, as it must under Christy, that it was plaintiffs’ burden to procure jury findings of justification or excuse of both statutory violations. Plaintiffs contend, and the majority have agreed, that Special Issues Nos. 14 and 15 quoted above constitute legal justification or excuse for both violations. I disagree. I do agree that these findings (Nos. 14 and 15) constitute legal justification or excuse for the violation of sub-section (d). The question is so worded that the answer of the jury is confined to a time “after the train became plainly visible” and has no reference to a time after the engine had emitted an audible signal, as set out in sub-section (c). Two violations were established by the jury findings but only one excuse was submitted or found.
I am not persuaded by the long quotation in the majority opinion from Missouri Pacific Railroad Company v. Rose, 385 S.W.2d 492, 501 (Tex.Civ.App., Houston, 1964, error ref. n. r. e.). It is apparent that the statutory violation involving sub-section (c) was not submitted to the jury in Rose (385 S.W.2d at p. 496). Chief Justice Bell commented upon the fact that the evidence did not show that the horn or whistle was emitting a plainly audible signal as the train approached the crossing and, while the jury found that the bell on the engine was emitting a signal, “it was not negligence for Rose to fail to heed it.” (385 S.W.2d at p. 501). In the Rose Case, there were four gondola cars estimated to be from “200 to 225 feet” in length ahead of and being pushed by the engine toward the crossing. [See cognate case of Missouri Pacific Railroad Co. v. Rose, 380 S.W.2d 41, 46 (Tex.Civ.App., Houston, 1964, error ref. n. r. e.)].
Justice Bell then confines the holding in Rose to the'question which he posed: “The question is whether a reasonably prudent person in the exercise of ordinary care under all existing surrounding facts would conclude the engine, or train if a part of the train be between the engine and the crossing, could be seen, ' was an immediate hazard.” (385 S.W.2d at p. 501). The thrust of Justice Bell’s question was “immediate hazard,” and the visibility aspect of his question was confined to that portion of the train' between the engine and the crossing.
That is not the question now before this court. Here, just as in Missouri Pacific Railroad Co. v. Burns, supra (382 S.W.2d at p. 764), “we have jury findings expressly holding that appellee violated the express provisions of Section 86(c), of Art. 6701d.” And, as was said in Burns, supra, such findings of a violation of sub-section (c) “convicted appellee of contributory negligence and precluded him from any recovery.” (id.) 4
Nor do I subscribe to the majority determination that “it is not possible to submit an ‘excuse’ issue to the jury [as to subsection (c) ] without including the element of ‘visibility.’ ” Defendant’s suggested issue quoted in the majority opinion may not be precisely accurate, but it at least demonstrates one possible method of submission which incorporates the excuse factor under sub-section (c). The legislature has recognized that God endowed the human race with two senses applicable to motorists approaching grade crossings: sight and hearing. It has said that one must use both of these God-given senses as he approaches the crossing. The majority finds this to be a “perplexing problem,” but I have no such difficulty.
*592Under the circumstances set out in subsection (c), the legislature has said that a motorist shall use his sense of hearing. The jury has found that the conditions were applicable as a matter of fact in our case. The Supreme Court has said that it is the burden of plaintiffs to procure a finding of justification or excuse for the statutory violation. Plaintiff has failed to justify or excuse the violation of subsection (c). Consequently, under Christy, supra, I have no alternative but to reverse the judgment of the court below and to enter judgment upon the verdict for the defendant.
Nor am I persuaded by the concurring opinion of Chief Justice Dies. His reliance upon and his long quotation from the Pepper Case (135 S.W.2d at p. 85, syl. 9) points up the misconception prevalent in this case. Two statutory violations were established by the pleadings and the evidence — sub-sections (c) and (d) — and each was an independent ground of defense. If the Pepper Case is to be relied upon, the language governing our case is to be found in syllabus 6 where the court said:
“Where the court fails to submit a separate or independent ground of recovery or defense, and there is no request to submit the issue or issues omitted, such issue or issues are waived, and no waiver can be imputed to the other party for such failure.” (135 S.W.2d at p. 85).
Justice Greenhill in Glens Falls Insurance Co. v. Peters, 386 S.W.2d 529, 531 (Tex.Sup.1965), restated the rule in this manner:
“Under the provisions of Rule 279, Texas Rules of Civil Procedure, an independent ground of recovery or defense not conclusively established by the evidence is waived if no issue is given or requested.”
One of the cases cited by Justice Green-hill in Peters, supra, was Connor v. Lane, 355 S.W.2d 223, 225 (Tex.Civ.App., Waco, 1962, no writ). It is peculiarly applicable here because the jury having found plaintiff’s decedent guilty of violating sub-section (c) of the statute, the excuse of such violation was “ ‘one relied upon’ ” by plaintiffs in order to recover. The issue was not “ ‘conclusively established under the evidence’ ”; indeed, it appears from a careful review of the record that an affirmative answer to such an excuse issue, had it been submitted, would have been against the great weight and preponderance of the evidence.
I have previously alluded to the recent opinion in Christy v. Blades, supra, and pause here only to note that Justice Walker there used the plural when he said: “[T]he motorist must request the submission of proper excuse issues before he will be heard to complain of their omission from the charge.” (448 S.W.2d at p. 111). This is so, for as Justice Walker points out (p. 112):
“It is plaintiffs who would benefit from the submission of excuse issues in this case. It is they who would rely upon favorable findings thereon to avoid the legal consequences of conduct that would otherwise be regarded as negligent.”
The concurring opinion in attempting to escape the clear holding in Christy falls into error in stating: “[W]e do not have a failure to submit ‘excuse’; only at best an incomplete submission. It is this situation, in my judgment, the above quoted portion of Rule 279 is designed to cover.” First: The submission of the excuse issue was not “incomplete” — it submitted completely the excuse for the violation of sub-section (d) and just as completely ignored the independent defense based upon sub-section (c). Secondly: The statement so made overlooks that part of Rule 279 which requires that the issues actually submitted be “necessarily referable” to the independent ground of recovery or defense. See: Hodges, Special Issue Submission in Texas, § 81, pp. 210-211 (1959); Hall v. Brown, 398 S.W.2d 404, 407 (Tex.Civ.App., Waco, 1966, no writ).

. All emphasis herein has been supplied unless otherwise indicated.


. MoFerrin involved only sub-section (d) of the cited statute; and Justice Calvert’s much-cited law review article, “Special Issues Under Article 6701d, Section 86(d), of the Texas Civil Statutes,” 34 Texas L.Rev. 971 (1956), does not include a discussion of sub-section (c).


. In Swonke v. Hildebrandt Engineering Company, 389 S.W.2d 355, 357 (Tex.Civ.App., Waco, 1965, error ref. n. r. e.), the court said: “Under the latter subdivision [sub-section (c) ] the tests for determining whether the motorist’s duty to stop is absolute is whether the conditions there enumerated are shown to exist. These are: (1) the engine must be ‘approaching’ (2) within approximately 1500 feet of the crossing, (3) emitting an audible signal, and (4) the engine, by reason of its speed and proximity must be an immediate hazard.”


. I note that in Burns, the jury did not convict plaintiff of contributory negligence under sub-section (d) since it did not find that the train was plainly visible to plaintiff. (382 S.W.2d at p. 762). Burns is, strangely, not mentioned in the majority opinion.